

116 S1962 IS: Preventing Adversaries Internationally from Disbursing Advertising Dollars Act
U.S. Senate
2019-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1962IN THE SENATE OF THE UNITED STATESJune 25, 2019Ms. Klobuchar (for herself, Mr. Warner, and Mr. Jones) introduced the following bill; which was read twice and referred to the Committee on Rules and AdministrationA BILLTo prevent foreign adversaries from influencing elections by prohibiting foreign nationals from
			 purchasing at any time a broadcast, cable, or satellite communication that
			 mentions a clearly identified candidate for Federal office, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Preventing Adversaries Internationally from Disbursing Advertising Dollars Act or PAID AD Act.
 2.PurposeThe purpose of this Act is to protect the integrity of American democracy by expanding the scope of the prohibition on political advertising by foreign principals in order to uphold the well-established standard of the United States Supreme Court that foreign nationals may lawfully be excluded from participating in certain electoral activities.
 3.Sense of congressIt is the sense of Congress that— (1)the growing threat of malicious interference in our elections by foreign actors requires the Congress and the Federal Election Commission to take meaningful action to ensure that laws and regulations protect against influence by foreign nationals in activity fundamental to our democracy;
 (2)the Supreme Court has long held that there is a compelling national interest in preventing foreign influence in the United States political process and that foreign citizens lack a constitutional right to participate in, and thus may be excluded from, activities of democratic self-government; and
 (3)the current prohibition on foreign nationals contributing to political campaigns and advertisements must be updated.
			4.Modifications to limitation on foreign nationals
			(a)Application to other disbursements
 (1)In generalSection 319(a)(1) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30121(a)(1)) is amended—
 (A)by striking or at the end of subparagraph (B); and
 (B)by striking subparagraph (C) and inserting the following:
						
 (C)an expenditure;
 (D)an independent expenditure; (E)a disbursement for an electioneering communication (within the meaning of section 304(f)(3));
 (F)a disbursement for a paid internet or paid digital communication that refers to a clearly identified candidate for election for Federal office and is disseminated within 60 days before a general, special or runoff election for the office sought by the candidate or 30 days before a primary or preference election, or a convention or caucus of a political party that has authority to nominate a candidate for the office sought by the candidate;
 (G)a disbursement for a broadcast, cable or satellite communication, or for a paid internet or paid digital communication, that promotes, supports, attacks or opposes the election of a clearly identified candidate for Federal, State, or local office (regardless of whether the communication contains express advocacy or the functional equivalent of express advocacy); or
 (H)a disbursement for a broadcast, cable, or satellite communication, or for any communication which is placed or promoted for a fee on an online platform, that discusses a national legislative issue of public importance in a year in which a regularly scheduled general election for Federal office is held, but only if the disbursement is made by—
 (i)a foreign principal (as defined in section 1(b) of the Foreign Agents Registration Act of 1938 (22 U.S.C. 611(b)) that is a government of a foreign country or a foreign political party; or
 (ii)a person who is acting as an agent on behalf of such a foreign principal..
 (2)DefinitionsSection 319 of such Act (52 U.S.C. 30121) is amended by adding at the end the following new subsection:
					
 (c)DefinitionsAs used in this section: (1)Online platform (A)In generalThe term online platform means any public-facing website, web application, or digital application (including a social network, ad network, or search engine) which—
 (i)sells qualified political advertisements; and (ii)has 50,000,000 or more unique monthly United States visitors or users for a majority of months during the preceding 12 months.
 (B)Qualified political advertisementFor purposes of subparagraph (A), the term qualified political advertisement means any advertisement (including search engine marketing, display advertisements, video advertisements, native advertisements, and sponsorships) that—
 (i)is made by or on behalf of a candidate; or (ii)communicates a message relating to any political matter of national importance, including—
 (I)a candidate; (II)any election to Federal office; or
 (III)a national legislative issue of public importance. (2)Paid internet or paid digital communicationThe term paid internet or paid digital communication means a communication which is placed or promoted for a fee on any website, web application, or digital application (including a social network, ad network, or search engine)..
 (b)Criminal penaltySection 309(d)(1) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30109(d)(1)) is amended by adding at the end the following new subparagraph:
				
 (E)In the case of a knowing and willful violation of section 321 that involves a government of a foreign country (or an agent of such a government)—
 (i)subparagraph (A)(i) shall apply without regard to the amount of the contribution or expenditure involved; and
 (ii)subparagraph (A)(ii) shall not apply.. (c)Effective dateThe amendments made by this section shall apply with respect to contributions, donations, expenditures, and disbursements made on or after the date of the enactment of this Act.